Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                           ADVANCE SHEET HEADNOTE
                                                                      January 28, 2018

                                          2019 CO 8

No. 17SC312, LeHouillier v. Gallegos—Attorney Malpractice—Burden of Proof—Tort.

       In this attorney malpractice case founded on professional negligence, the supreme

court is asked to decide who—the client or the attorney—bears the burden to prove that

any judgment that could have been obtained against the underlying defendant would or

would not have been collectible. The court holds that because the collectibility of the

underlying judgment is essential to the causation and damages elements of a client’s

negligence claim against an attorney, the client-plaintiff bears the burden of proving that

the lost judgment in the underlying case was collectible.

       The record shows that the client-plaintiff in this case failed to prove that the

underlying judgment would have been collectible. However, given the absence of a clear

statement from this court regarding the plaintiff’s burden to prove collectibility at the

time of trial, and given that the issue was not raised in this case until after client-plaintiff

had presented her case-in-chief, the court reverses the judgment of the court of appeals

and remands the case for a new trial.
                    The Supreme Court of the State of Colorado
                    2 East 14th Avenue • Denver, Colorado 80203

                                      2019 CO 8

                         Supreme Court Case No. 17SC312
                       Certiorari to the Colorado Court of Appeals
                        Court of Appeals Case No. 15CA724

                          Petitioners/Cross-Respondents:

               Patric J. LeHouillier and LeHouillier & Associates, P.C.,

                                           v.

                           Respondent/Cross-Petitioner:

                                    Della Gallegos.

                                 Judgment Reversed
                                       en banc
                                   January 28, 2019


Attorneys for Petitioners/Cross-Respondents:
Hall & Evans, L.L.C.
Malcolm S. Mead
John E. Bolmer, II
Andrew P. Reitman
      Denver, Colorado

Attorneys for Respondent/Cross-Petitioner:
Anderson Hemmat, LLC
Chad P. Hemmat
Jason G. Alleman
Cameron O. Hunter
      Greenwood Village, Colorado

Attorneys for Amicus Curiae Colorado Bar Association:
Montgomery, Little & Soran, P.C.
Christopher B. Little
Michael R. McCormick
Christopher T. Carry
      Greenwood Village, Colorado

Attorneys for Amicus Curiae Colorado Trial Lawyers Association:
Ogborn Mihm, LLP
Michael T. Mihm
Thomas D. Neville
      Denver, Colorado

Saliman Law, LLC
Mark E. Saliman
      Denver, Colorado




JUSTICE MÁRQUEZ delivered the Opinion of the Court.

                                        2
¶1     In 2009, Della Gallegos had to undergo three cranial surgeries after her radiologist,

Dr. Steven Hughes, failed to detect an obvious brain tumor on an MRI scan three years

earlier. Had Dr. Hughes discovered the tumor in 2006, Gallegos could have treated it

with cheaper, and less invasive, radiosurgery. The highly invasive cranial surgeries

damaged Gallegos’s vision, hearing, and memory.

¶2     Gallegos retained an attorney, Patric LeHouillier, to sue Dr. Hughes for medical

malpractice. But LeHouillier later decided not to proceed with the suit, concluding it did

not make economic sense. He and Gallegos disagree over whether he actually informed

her of this decision. In any event, the statute of limitations lapsed on the claims Gallegos

could have brought against Dr. Hughes.

¶3     Gallegos then brought this attorney malpractice case against LeHouillier and his

firm, claiming that LeHouillier’s negligence prevented her from successfully suing Dr.

Hughes for medical malpractice. The question before us is who bears the burden to prove

that any judgment that could have been obtained against Dr. Hughes would have been

collectible? In other words, must a client who alleges her attorney was negligent prove

that any lost judgment was collectible? Or must the attorney raise collectability as an

affirmative defense and prove that the lost judgment was not collectible?

¶4     Because the collectibility of the underlying judgment is essential to the causation

and damages elements of a client’s negligence claim against an attorney, we hold that the

client-plaintiff bears the burden of proving that the lost judgment in the underlying case

was collectible.   Here, the record reflects that Gallegos failed to present sufficient

evidence of collectibility. However, given the absence of a clear statement from this court

                                             3
regarding the plaintiff’s burden to prove collectibility at the time of trial, and given that

the issue was not raised in this case until after Gallegos had presented her case-in-chief,

we reverse the judgment of the court of appeals and remand the case for a new trial.

                            I. Facts and Procedural History

¶5     In 2006, Dr. Steven Hughes performed a magnetic image resonance (MRI) on

Gallegos’s brain. Dr. Hughes failed to detect a clearly visible meningioma (a type of

tumor). Three years later, a different doctor noticed the tumor during another MRI. By

this time, the tumor had grown substantially and was exerting pressure on Gallegos’s

optic nerves, brain stem, and other vital structures.

¶6     Had Dr. Hughes diagnosed the tumor in 2006, Gallegos could have undergone

noninvasive radiosurgery to treat it. By 2009, however, noninvasive radiosurgery was

no longer a viable option. Instead, surgeons had to perform three craniotomies, or

surgical openings of the skull, to remove much of the tumor. Gallegos alleges that the

surgeries cost her over $661,000, and resulted in permanent damage to her vision,

hearing, and memory.

¶7     After her first craniotomy surgery in 2009, Gallegos retained an attorney,

LeHouillier, to sue Dr. Hughes for medical malpractice. In early 2010, LeHouillier wrote

a letter notifying Dr. Hughes that LeHouillier’s law firm was investigating a medical

malpractice case against him.      The letter encouraged Dr. Hughes to “contact [his]

professional liability insurer.” Dr. Hughes never responded to the letter. Later that same

year, LeHouillier decided not to proceed with the case because it did not make “dollar

and cents sense.”

                                             4
¶8     LeHouillier claims that he met with Gallegos and informed her of his decision to

end his representation of her, but he kept no written records memorializing the meeting

or his decision. Gallegos contends that the alleged conversation never took place and

that she was not aware that LeHouillier had dropped her case. The statute of limitations

then lapsed on the medical malpractice claims that Gallegos could have brought against

Dr. Hughes.

¶9     Gallegos then brought this legal malpractice action against LeHouillier and his

firm, LeHouillier & Associates, P.C. (collectively, “LeHouillier”). Gallegos alleged that

LeHouillier negligently failed to pursue her medical malpractice claim against Dr.

Hughes. At trial, after Gallegos rested her case-in-chief, LeHouillier moved for a directed

verdict, arguing that Gallegos bore the burden of proving the collectability of any

judgment she could have obtained against Dr. Hughes, and that she had not carried this

burden.

¶10    Gallegos’s counsel initially disputed that Gallegos had the burden of proving

collectibility, but nevertheless argued that she had met that burden. Counsel first pointed

to LeHouillier’s 2010 letter to Dr. Hughes urging him to contact his professional liability

insurance. Counsel argued that, because Dr. Hughes never responded that he lacked

insurance, it could be reasonably inferred from his silence that he did carry professional

liability insurance. Gallegos’s counsel also argued that Dr. Hughes must have carried

insurance because section 13-64-301(1)(a.5)(I), C.R.S. (2018), requires all practicing

doctors in Colorado to maintain professional liability insurance.



                                            5
¶11    The trial court agreed with LeHouillier that Gallegos bore the burden of proving

collectibility. But it ruled that Gallegos had provided sufficient evidence to permit the

jury to decide whether the judgment against Dr. Hughes was collectible. The letter to Dr.

Hughes was admitted into evidence, but the jury was not instructed or otherwise

informed about the requirements of section 13-64-301(1)(a.5)(I).

¶12    The jury ultimately found that Dr. Hughes had committed medical malpractice by

failing to diagnose Gallegos’s brain tumor in 2006. It also found that LeHouillier and his

firm had breached their professional duty of care by not pursuing the case against Dr.

Hughes. Finally, the jury found that Gallegos suffered over $1.6 million in present and

future damages.

¶13    After trial, LeHouillier moved for judgment notwithstanding the verdict,

emphasizing that “without any evidence on [collectibility], the elements of causation and

damages were left to speculation.” The trial court denied the motion, again concluding

that Gallegos had provided sufficient evidence for the jury to decide whether the

judgment against Dr. Hughes was collectible.

¶14    In a 2-1 decision, the court of appeals reversed and remanded for a new trial.

Gallegos v. LeHouillier, 2017 COA 35, ___ P.3d ___. The division unanimously agreed that

there was no evidence at trial to show that the underlying judgment was collectible. Id.

at ¶¶ 3, 71 (Webb, J., concurring in part and dissenting in part). Correctly noting that this

court had never expressly addressed which party carries the burden of proving

collectibility in an attorney malpractice case, the division majority held that the burden



                                             6
should not fall on the client-plaintiff. Instead, it concluded that collectibility should be

an affirmative defense for the attorney-defendant to raise and prove. Id. at ¶¶ 66, 68.

¶15    The division majority’s holding rested on several policy rationales. Id. at ¶¶ 58-64.

Chief among them was the majority’s view that requiring client-plaintiffs to prove the

collectibility of an underlying judgment allocates the burden of proof unfairly because

any need to prove collectibility arises only as “the result of an attorney’s established

malpractice.” Id. at ¶ 57 (quoting Schmidt v. Coogan, 335 P.3d 424, 428 (Wash. 2014)). The

majority also reasoned that the attorney-defendant is better positioned to prove

uncollectibility because the attorney should have investigated the solvency of the

defendant in the underlying case at the beginning of the client’s case.1 Id. at ¶ 58.

Accordingly, it remanded the case for a new trial, requiring LeHouillier to prove that the

judgment against Dr. Hughes was not collectible. Id. at ¶ 6.

¶16    In his dissent, Judge Webb disagreed with the division majority that collectibility

should be relegated to an affirmative defense. First, he reasoned that the issue of




1 The division majority also observed that to require a client-plaintiff to introduce
evidence of collectibility would be at odds with evidence rules and case law generally
excluding evidence of insurance coverage; that the common delay between the original
injury and a legal malpractice case could harm the client’s opportunity to gather evidence
about collectibility; that because the underlying defendant’s insolvency permits the
attorney to mitigate or to avoid the consequences of his negligent act, the attorney should
bear the burden to prove it; that placing the burden on the attorney does not eliminate
the effect of insolvency because if the attorney proves that a judgment is not collectible,
damages could be mitigated or eliminated; and that plaintiffs in the vast majority of
negligence cases do not have to prove that any judgment they might win will be
collectible. Gallegos v. LeHouillier, 2017 COA 35, ¶¶ 59–63, ___ P.3d ___.

                                             7
collectibility is inextricably bound up with the causation and damages elements of a

negligence claim. Id. at ¶¶ 75–77. Thus, he concluded, requiring an attorney-defendant

to prove uncollectibility would “erase[] both damages and causation from the plaintiff’s

side of the ledger and . . . write[] them on the defendant’s side.” Id. at ¶ 78. Second, Judge

Webb reasoned that placing the burden on the attorney-defendant to prove

uncollectibility would effectively require the attorney to prove the insolvency of the

underlying defendant.        Noting that “insolvency is more than the reciprocal of

collectibility[,]” Judge Webb reasoned that this burden would require the attorney to

recreate all of the underlying defendant’s assets and liabilities—a much more onerous

task than proving collectibility. Id. at ¶¶ 101–02.

¶17      We granted the parties’ cross-petitions for writs of certiorari2 to determine which

party should bear the burden to prove that the underlying judgment would or would not

have been collectible.




2   We granted certiorari to review the following issues:
        1. Whether a plaintiff bringing a legal malpractice claim for damages
           predicated on a lost judgment in an underlying matter must establish that
           the judgment was collectible.
        2. Whether respondent/cross-petitioner, Ms. Della Gallegos, failed to prove
           that the underlying judgment was collectible.
        3. Whether the trial court’s judgment should be affirmed because
           petitioner, Mr. LeHouillier, did not attempt to prove that the underlying
           judgment was not collectible.


                                              8
                                      II. Analysis

¶18    Determining which party bears the burden of proof is a question of law, which we

review de novo. Allen v. Steele, 252 P.3d 476, 481 (Colo. 2011).

¶19    A legal malpractice claim founded on professional negligence asserts that an

attorney breached his or her professional duty of care in a way that proximately injured

a client. See Hopp & Flesch, LLC v. Backstreet, 123 P.3d 1176, 1183 (Colo. 2005). In cases

such as this one, the client claims that her attorney’s malpractice prevented her from

prevailing in a lawsuit. For clarity, we refer to that separate lawsuit as the “underlying

case.” To prevail on this type of attorney malpractice claim, the client must prove that

but for the attorney’s negligence, she would have won a favorable judgment against the

underlying defendant. Bebo Constr. Co. v. Mattox & O’Brien, P.C., 990 P.2d 78, 83 (Colo.

1999). This requirement is often referred to as proving the “case within a case.” Id.

¶20    Over ninety years ago, in Lawson v. Sigfrid, 262 P. 1018 (Colo. 1927), we recognized

that if an attorney malpractice plaintiff could not have collected a judgment from the

defendant in the underlying case because that defendant was insolvent, then the plaintiff

was not entitled to damages in the attorney malpractice case. Id. at 1019. We reasoned

that if the plaintiff could not have collected on the underlying judgment, she could not

be said to have suffered any loss from the attorney’s breach of duty. Id. Thus, it has long

been clear that proving the case within a case in an attorney malpractice suit includes

resolving the question of whether the judgment in the underlying case would have been

collectible.



                                             9
¶21    What our cases have not expressly clarified is which party—the client-plaintiff or

the attorney-defendant—bears the burden of establishing that the judgment in the

underlying suit would or would not have been collectible. That is, must the client prove

that any lost judgment was collectible? Or must the attorney prove uncollectibility as an

affirmative defense?

¶22    Because the collectibility of the underlying judgment is essential to the causation

and damages elements of a client’s professional negligence claim against her attorney, we

now expressly hold that the client-plaintiff bears the burden to prove that the underlying

judgment was collectible.

¶23    We first examine Lawson and conclude that it did not squarely address the issue

of who bears the burden of proving that the judgment in the underlying suit would have

been collectible. We then explain why placing the burden of proving collectibility on the

client-plaintiff aligns with tort law by requiring her to prove all prima facie elements—

duty, breach, causation, and damages—of her professional negligence malpractice claim,

and why this requirement is not unfair or unduly burdensome. Finally, we explain why

requiring the attorney-defendant to raise and prove uncollectibility as an affirmative

defense is not logically sound.

                                  A. Lawson v. Sigfrid

¶24    Several cases and legal commentators have suggested that our 1927 decision in

Lawson established that in a legal malpractice suit, the client-plaintiff bears the burden of

establishing that any judgment in the underlying case would have been collectible.

Indeed, at least five state appellate courts have cited Lawson for the proposition that

                                             10
Colorado allocates the burden of proving collectibility to the client-plaintiff. See Paterek

v. Petersen & Ibold, 890 N.E.2d 316, 321 (Ohio 2008); Kituskie v. Corbman, 714 A.2d 1027,

1031 n.6 (Pa. 1998); Beeck v. Aquaslide ‘N’ Dive Corp., 350 N.W.2d 149, 160 (Iowa 1984);

Taylor Oil Co. v. Weisensee, 334 N.W.2d 27, 29 n.2 (S.D. 1983); McDow v. Dixon, 226 S.E.2d
145, 147 (Ga. App. 1976).3 Numerous legal treatises and other authorities do the same.




3 It appears that in 1976, the Georgia Court of Appeals included Lawson in a string citation
for the proposition that “[the] requirement that solvency be shown is both longstanding
and widespread.” McDow v. Dixon, 226 S.E.2d 145, 147 (Ga. Ct. App. 1976). (McDow
explained that solvency in this context “is not intended to imply a bankruptcy-type
standard, but rather is intended to illustrate the original defendant’s ability to pay a
judgment, had one been rendered against him.” Id.) The preceding sentence in McDow,
at the end of the previous paragraph, stated: “A client suing his attorney for malpractice
not only must prove that his claim was valid and would have resulted in a judgment in
his favor, but also that said judgment would have been collectible in some amount . . . .”
Id. These consecutive sentences probably led courts and commentators who read them
to think that Lawson held that the client bears the burden of proving collectability. The
South Dakota Supreme Court included Lawson in a footnote after quoting McDow. See
Taylor Oil Co. v. Weisensee, 334 N.W.2d 27, 29 n.2 (S.D. 1983). The Iowa Supreme Court
offered it, along with McDow, as support for the proposition that assigning to the plaintiff
the burden of proving collectibility is “the rule which is applied generally.” Beeck v.
Aquaslide ‘N’ Dive Corp., 350 N.W.2d 149, 160 (Iowa 1984). Citing Lawson and McDow, a
superior court in Pennsylvania included Colorado and Georgia in a list of thirteen states
that “place the burden upon the plaintiff (in a malpractice action against an attorney) to
prove collectibility of the underlying judgment.” Kituskie v. Corbman, 682 A.2d 378, 381
(Pa. Super. Ct. 1996), aff’d and remanded, 714 A.2d 1027. The Pennsylvania Supreme Court
then cited Lawson and McDow for the same proposition in a footnote when addressing an
appeal from the superior court’s decision. Kituskie, 714 A.2d at 1031 n.6. And, although
Paterek v. Petersen & Ibold, 890 N.E.2d 316, 321 (Ohio 2008), did not cite McDow, it cited
Taylor Oil Co. After this, commentators included Lawson among those cases placing the
burden of proving collectibility on the plaintiff without any analysis of the case beyond
a simple citation. See, e.g., 4 Ronald E. Mallen, Legal Malpractice §§ 33.29 n.4, 33.32 n.5
(2018 ed.); Elisa Recht Marlin, Recent Decision, Kituskie v. Corbman, 714 A.2d 1027 (Pa.
1998), 37 Duq. L. Rev. 521, 530, 530 n.77 (1999).

                                            11
See, e.g., 4 Ronald E. Mallen, Legal Malpractice §§ 33.29 n.4, 33.32 n.5 (2018 ed.); Elisa

Recht Marlin, Recent Decision, Kituskie v. Corbman, 714 A.2d 1027 (Pa. 1998), 37 Duq. L.

Rev. 521, 530, 530 n.77 (1999).

¶25    As the court of appeals correctly recognized, these sources are misguided.

LeHouillier, ¶¶ 25–38. In Lawson, we merely recognized that if a plaintiff could not have

collected from the defendant in the underlying matter because the defendant was

insolvent, then the plaintiff was not entitled to damages in the attorney malpractice case.

Lawson, 262 P. at 1019. But we did not actually allocate the burden of proving collectibility

to the plaintiff. We agree with the court of appeals that a close reading of Lawson shows

that we never reached the issue of who bears the burden of proving the collectibility of

any judgment in the underlying suit. LeHouillier, ¶¶ 35–37.

¶26    In Lawson, the plaintiff hired a lawyer to sue his debtor, Bessie Kennedy, for an

unpaid debt. Lawson, 262 P. at 1018. Four years later, the plaintiff discovered that the

trial court had dismissed the case for failure to prosecute. Id. The plaintiff then sued the

lawyer for “neglect of professional duty.” Id.

¶27    The trial court granted the lawyer’s motion for a directed verdict. Id. The court

reasoned that the plaintiff had to prove that (1) the lawyer had been negligent, (2) the

plaintiff had “a good cause of action” against Kennedy, and (3) if the plaintiff had

obtained a judgment against Kennedy, the judgment “could have been executed.” Id.

However, the court found that the plaintiff’s proof that the judgment could have been

executed “had failed.” Id.



                                             12
¶28    On appeal to this court, the plaintiff asserted that the attorney-defendant bore the

burden to prove that Kennedy had been insolvent, and that the plaintiff was therefore

entitled to recover his costs and expenses from the attorney. Id. We first noted that the

plaintiff’s evidence had shown that Kennedy had been insolvent and that Kennedy’s

insolvent status was “presumed to have continued until the contrary appear[ed].” Id.

Because Kennedy was insolvent, we concluded that the plaintiff could not have “lost”

any of his costs or expenses because of the attorney’s negligence. Id. at 1019. Having

determined that the plaintiff’s own evidence established that the underlying defendant

was insolvent, we did not have to reach the issue of whether the trial court had properly

allocated the burden of proof.

¶29    Lawson therefore established that the question of collectibility matters in a legal

malpractice case: Because Kennedy was insolvent, the attorney’s negligence did not cause

the plaintiff to lose his costs and expenses. Id. But Lawson did not expressly hold that a

plaintiff in a legal malpractice suit bears the burden of proving that any judgment in the

underlying case would have been collectible. In other words, Lawson did not allocate the

burden of proving collectibility at all.4




4 Two legal commentators agree with this analysis of Lawson. See Michael P. Cross &
Nicole M. Quintana, Your Place or Mine?: The Burden of Proving Collectibility of an
Underlying Judgment in a Legal Malpractice Action, 91 Denv. U. L. Rev. Online 53, 54
(2014) (explaining that Lawson “established the relevancy of the question of whether an
underlying judgment is collectible in a legal malpractice action,” but that it did not
allocate the burden of proof on this point).


                                            13
¶30    This court has never cited Lawson in a subsequent decision, and our later cases

have not clearly answered who bears the burden of proving collectibility. For the reasons

below, we now expressly hold that the client-plaintiff must prove collectibility of the

underlying judgment as part of her prima facie case.

      B. Requiring Plaintiff to Prove Collectibility Aligns with Tort Theory

¶31    Where, as here, a legal malpractice claim is founded on professional negligence,

the plaintiff must prove duty, breach, causation, and damages (as in every negligence

case). See, e.g., Hopp & Flesch, LLC, 123 P.3d at 1183; Lombard v. Colo. Outdoor Educ. Ctr.,

Inc., 266 P.3d 412, 416 (Colo. App. 2011).

¶32     As Judge Webb noted in his dissent, the collectibility of the underlying judgment

implicates both the causation and damages elements of a negligence claim. See Schmidt,
335 P.3d at 428. In order to prove that the attorney’s negligence caused the client harm,

the client-plaintiff must show that “the claim underlying the malpractice action would

have been successful ‘but for’ the attorney’s negligence.” Gibbons v. Ludlow, 2013 CO 49,

¶ 16, 304 P.3d 239, 245 (quoting Bebo Const. Co., 990 P.2d at 83); see also Restatement

(Second) of Torts § 431 cmt. a (Am. Law Inst. 1965) (stating that a necessary condition of

legal causation is that the “harm would not have occurred had the actor not been

negligent”).

¶33    But “[i]f the underlying judgment was uncollectible, for example, due to

insufficient assets or bankruptcy, the lost value of the judgment is not the proximate

result of an attorney’s negligence.” Schmidt, 335 P.3d at 428; see also Klump v. Duffus, 71
F.3d 1368, 1374 (7th Cir. 1995) (“To predicate an award of damages upon both the

                                             14
requirement that a judgment would have been recovered and that it would have been

collectible . . . requires a showing of causation . . . that is conceptually no different from

that required in negligence cases generally.” (quoting Joseph H. Koffler, Legal Malpractice

Damages in a Trial Within a Trial—A Critical Analysis of Unique Concepts: Areas of

Unconscionability, 73 Marq. L. Rev. 40, 52 (1989))).       Proving collectibility, therefore,

necessarily follows from the rule that plaintiffs must prove causation.

¶34    Relatedly, in a legal malpractice claim alleging that an attorney mishandled an

underlying case, the measure of a client-plaintiff’s damages is the amount of the

underlying judgment that could have been collected. A plaintiff must prove “by a

preponderance of the evidence that [she] has in fact suffered damage.” W. Cities

Broadcasting, Inc., v. Schueller, 849 P.2d 44, 48 (Colo. 1993). Such damages must be actual,

not “mere speculation or conjecture.” Id. (quoting Tull v. Gundersons, Inc., 709 P.2d 940,

943 (Colo. 1985)). If the lost judgment was uncollectible, then the client-plaintiff has not

incurred any legally cognizable damages. The Ohio Supreme Court summed up the

reasoning for this approach in Paterek: “[C]ollectibility is logically and inextricably linked

to the legal-malpractice plaintiff’s damages, for which the plaintiff bears the burden of

proof.” Paterek, 890 N.E.2d at 321. For the plaintiff to show “what was lost, the plaintiff

must show what would have been gained.” Id.

¶35    Indeed, a majority of courts that have addressed this issue have recognized that

placing the burden to prove collectibility on the client-plaintiff better aligns with the tort

law paradigm by requiring a plaintiff to prove all elements of a negligence claim. See,

e.g., Schmidt, 335 P.3d at 428 (“The traditional approach rests primarily on the theory that

                                             15
it is consistent with tort law: plaintiffs may recover only the amount that will make them

whole (and not a windfall), and the plaintiff must prove both proximate cause and

injury.”).

      C. Requiring Plaintiff to Prove Collectibility Is Not Unfair or Unduly
                                    Onerous

¶36    Requiring a client-plaintiff to establish the collectibility of any underlying

judgment is not unfair or unduly onerous.

¶37    We acknowledge that the need to prove uncollectibility arises only as “the result

of an attorney’s established malpractice.” Schmidt, 335 P.3d at 428. And as the court of

appeals majority noted, “a plaintiff in a legal malpractice case already has the burden of

proving negligence twice” by showing both the lawyer and the underlying defendant

were negligent. LeHouillier, ¶ 57 (citing Kituskie, 682 A.2d at 382). But a plaintiff is always

required to prove causation and damages to prevail in a negligence case. The plaintiff’s

burden in an attorney malpractice case founded on professional negligence is no

different.

¶38    Moreover, this burden is not especially onerous. Indeed, where, as here, the

underlying defendant is a professional, the best evidence of collectibility would be proof

of insurance coverage. And if the attorney had undertaken some inquiry into the

defendant’s insurance coverage, that information likely would be in the attorney’s files

and subject to the client-plaintiff’s discovery.

¶39    We disagree with the court of appeals that “requir[ing] the client to introduce

evidence of collectibility would often be at odds with evidence rules and case law


                                              16
generally excluding evidence of insurance coverage.” Id. at ¶ 59. Evidence concerning a

defendant’s insurance or lack thereof is usually precluded because such evidence might

improperly influence the jury’s determination of liability. See CRE 411 (“Evidence that a

person was or was not insured against liability is not admissible upon the issue whether

he acted negligently or otherwise wrongfully. This rule does not require the exclusion of

evidence of insurance . . . when offered for another purpose, such as proof of agency,

ownership, or control, or bias or prejudice of a witness.”); Johns v. Shinall, 86 P.2d 605, 608

(Colo. 1939). The policy concerns underlying CRE 411 do not apply in a legal malpractice

case because the coverage question pertains not to the attorney, but to the defendant in

the underlying action. So, the risk that a jury would conflate coverage of the underlying

defendant and liability of the attorney is low. Moreover, to avoid jury confusion, courts

could bifurcate the trial on the collectibility issue. See Hoppe v. Ranzini, 385 A.2d 913, 919

(N.J. Super. Ct. App. Div. 1978).

¶40    Alternatively, a client-plaintiff could depose the underlying defendant to explore

his or her net worth. In fact, a plaintiff could also satisfactorily prove collectibility by

showing sufficient unencumbered assets—such as titled assets or real estate—

information available through public records.

D. Proving Uncollectibility as an Affirmative Defense Is Not Logically Sound

¶41    We disagree with the division majority below that an attorney-defendant must

raise the issue of collectibility as an affirmative defense, which would mean that he or she

also bears the burden of proving that the judgment was not collectible. LeHouillier, ¶ 3.

We recognize that a growing minority of states treat collectibility as an affirmative

                                              17
defense that an attorney-defendant must raise and prove. See Cross & Quintana, 91 Denv.

U. L. Rev. Online at 57 n.27. But in our view, casting collectibility as an affirmative

defense is not logically sound.

¶42    Treating collectibility as an affirmative defense to be raised and proved by the

attorney disregards the tort paradigm by ignoring the link between the causation and

damages elements that a malpractice plaintiff must prove as part of her prima facie case.

Generally, an affirmative defense relies on legal rules or collateral facts to nullify what

would otherwise constitute liability. See Affirmative defense, Black's Law Dictionary (10th

ed. 2014) (“A defendant’s assertion of facts and arguments that, if true, will defeat the

plaintiff’s or prosecution’s claim, even if all the allegations in the complaint are true.”).

For example, a statute of limitations defense bars recovery on an otherwise meritorious

negligence claim brought more than two years after an action accrues. See, e.g., § 13-80-

102(1), C.R.S. (2018). An affirmative defense, however, does not purport to negate an

essential element of a plaintiff’s case. But requiring an attorney-defendant to prove that

the client’s hoped-for damages in an underlying suit were uncollectible effectively forces

the attorney to disprove two essential elements of the client-plaintiff’s case: causation and

damages. Such an approach conflicts with the basic paradigm of tort law.

¶43    Indeed, the Colorado Rules of Civil Procedure buttress the argument that

affirmative defenses do not negate an essential element of a plaintiff’s claim.            For

example, C.R.C.P. 8(c) (with limited exceptions) requires a defendant to plead an

affirmative defense in a responsive pleading, not in a pre-answer motion. See also

C.R.C.P. 12(b). If the trial court decides that the affirmative defense defeats the plaintiff’s

                                              18
action, the result is usually summary judgment under C.R.C.P. 56, not dismissal for

failure to state a claim under C.R.C.P. 12(b)(5). See Bristol Bar Prod., LLC v. Lampack, 2013
CO 60, ¶ 45, 312 P.3d 1155, 1164. Morevoer, C.R.C.P. 8(c) lists as an affirmative defense

“[a]ny mitigating circumstances to reduce the amount of damage.” (emphasis added). As

Judge Webb noted in his dissent, the very language of Rule 8(c) presumes that the

plaintiff has established “at least some damages” from the outset. LeHouillier, ¶ 79. In

fact, if the plaintiff fails to establish any damages, the ordinary recourse for a defendant

is a motion for a directed verdict. See C.R.C.P. 50.

¶44    The division majority’s approach also allows plaintiffs to reap a potential windfall.

A bedrock goal of tort law is to “make the plaintiff whole.” See Stamp v. Vail Corp., 172
P.3d 437, 448 (Colo. 2007) (explaining the function of compensatory damages). Tort law

thus disfavors “windfall” damage awards that make the plaintiff better off than she

would have been had her legal rights not been violated. See Dep’t of Health v. Donahue,

690 P.2d 243, 250 (Colo. 1984). Requiring a client-plaintiff to establish collectibility

ensures that the client will not reap a windfall by recovering more from the attorney-

defendant than the client could ever have recovered from the hypothetical defendant in

the underlying case. See, e.g., Klump 71 F.3d at 1374 (“Hypothetical damages above the

amount that [the plaintiff] could genuinely have collected from [the defendant] are not a

legitimate portion of her ‘actual injury;’ awarding her those damages would result in a

windfall.”); Fernandez v. Barrs, 641 So. 2d 1371, 1376 (Fla. Dist. Ct. App. 1994) (noting that

the traditional rule “prevents a windfall to the client by preventing him from recovering

more from the attorney than he could have actually obtained from the tortfeasor in the

                                             19
underlying action”), disapproved of on other grounds by Chandris, S.A. v. Yanakakis, 668 So.
2d 180, 185 (Fla. 1995). By contrast, treating collectibility as an affirmative defense risks

allowing the client-plaintiff to recover more than her “actual injury.”

¶45    Finally, placing the burden with the attorney-defendant to prove uncollectibility

forces the attorney to “prov[e] a negative,” which is a much more onerous burden than

requiring the client-plaintiff to prove collectibility. See, e.g., Rooks v. Robb, 871 N.W.2d
468, 471 (N.D. 2015).      The attorney-defendant must first negate the underlying

defendant’s insurance coverage, a task arguably no more difficult than proving it. But

then, to prove insolvency, the attorney must reconstruct the underlying defendant’s

entire financial position, accounting for all of his or her assets and liabilities. This

presents a much more onerous burden.

¶46    For all of these reasons, we conclude that treating collectibility as an affirmative

defense that the attorney-defendant must raise and prove does not make logical sense.

                                    III. Application

¶47    Here, our review of the record shows that Gallegos failed to prove that the

underlying judgment against Dr. Hughes would have been collectible.

¶48    Gallegos introduced the 2010 letter that LeHouillier wrote to Dr. Hughes

recommending that the doctor put “[his] professional liability carrier on notice.”

Gallegos argues that because Dr. Hughes never responded to the letter that he lacked

insurance, it can be reasonably inferred that he must have had insurance, thus evincing

the collectibility of the underlying judgment.



                                             20
¶49    We disagree. Although Dr. Hughes did not inform LeHouillier that he did not

have liability coverage, he also did not inform LeHouillier that he did have liability

coverage. Dr. Hughes simply did not respond at all.

¶50    Gallegos also argues that Dr. Hughes must have had insurance because section 13-

64-301(1)(a.5)(I) requires all practicing Colorado doctors to maintain professional liability

insurance.   She therefore claims that the underlying judgment would have been

collectible. LeHouillier, ¶ 20. But despite the statute’s mandate, there is no evidence that

Dr. Hughes actually complied. Moreover, the jury was not instructed about the statute’s

requirements. Id. at ¶¶ 21–22. In sum, the jury had no evidentiary basis from which to

infer that Dr. Hughes carried professional liability insurance or that any judgment against

him would have been collectible.

¶51    However, given the absence of a clear statement from this court regarding the

plaintiff’s burden to prove collectibility at the time of trial, and given that the issue was

not raised in this case until after Gallegos had presented her case-in-chief, we reverse the

judgment of the court of appeals and remand the case for a new trial.

                                     IV. Conclusion

¶52    We hold that the court of appeals erred in concluding that in an attorney

malpractice case, the attorney-defendant should bear the burden of proving that any

underlying judgment would have not been collectible. Instead, we hold that in an

attorney malpractice case founded on professional negligence, the client-plaintiff bears

the burden of proving that the lost judgment in the underlying case was collectible.

¶53    We reverse the judgment of the court of appeals and remand for a new trial.

                                             21